 1                                                      THE HONORABLE RICHARD A. JONES

 2
 3
 4
 5                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 6                                           AT SEATTLE

 7
     UNITED STATES OF AMERICA,                     )   No. CR19-158RAJ
 8                                                 )
                      Plaintiff,                   )
 9                                                 )   ORDER GRANTING UNOPPOSED
                 v.                                )   MOTION TO CONTINUE TRIAL
10                                                 )   AND PRETRIAL MOTIONS DEADLINE
     WILLIAM LEWIS CORMIER,                        )
11                                                 )
                      Defendant.                   )
12                                                 )

13
14          Based on the unopposed motion by the defense to continue the trial date and

15   extend the due date for pretrial motions, the Court makes the following findings of fact

16   and conclusions of law:

17          1.        The ends of justice served by granting this continuance outweigh the best

18   interests of the public and the defendants in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

19          2.        Proceeding to trial absent adequate time for the defense to prepare would

20   result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(B)(i).

21          3.        The defense needs additional time to explore issues of some complexity,

22   including all relevant issues and defenses applicable to the case, which would make it

23   unreasonable to expect adequate preparation for pretrial proceedings or for trial itself

24   within the time limits established by the Speedy Trial Act and currently set for this case.

25   18 U.S.C. § 3161(h)(7)(B)(ii).

26

       ORDER GRANTING UNOPPOSED                                  FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL AND                                 1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DEADLINE                                      Seattle, Washington 98101
       (William Lewis Cormier; CR19-158RAJ)   -1                                 (206) 553-1100
 1          4.      Taking into account the exercise of due diligence, a continuance is
 2   necessary to allow the defendant the reasonable time for effective preparation of his
 3   defense. 18 U.S.C. § 3161(h)(7)(B)(iv).
 4          NOW, THEREFORE,
 5          IT IS ORDERED that Defendant’s Unopposed Motion (Dkt. #24) is GRANTED.
 6   The trial date is continued from October 28, 2019, to February 18, 2020.
 7          IT IS FURTHER ORDERED that the resulting period of delay from the date of
 8   this order to the new trial date of February 18, 2020, is hereby excluded for speedy trial
 9   purposes under 18 U.S.C. § 3161(h)(7)(A) and (B).
10          FURTHERMORE, IT IS ORDERED that all pretrial motions, including motions
11   in limine, shall be filed no later than January 9, 2020.
12          DATED this 25th day of September, 2019.
13
14
15
                                                       A
                                                       The Honorable Richard A. Jones
16
                                                       United States District Judge
17
18
19
20
21
22
23
24
25
26

       ORDER GRANTING UNOPPOSED                                 FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL AND                                1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DEADLINE                                     Seattle, Washington 98101
       (William Lewis Cormier; CR19-158RAJ)   -2                                (206) 553-1100
